DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1, 3 – 4, 6 – 7, 9 – 10 and 12 – 15 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and 7, the prior art of record, specifically Zhang et al (US 2018/0175915) teaches of a method for virtual port mapping of a massive MIMO (Figures 1 – 3), the massive MIMO including a plurality of transceiver units (TXRUs, #124,  Fig.1, #224, Fig.2), wherein the method comprises: mapping at least one transceiver unit (TXRU, #124,  Figures 1 – 2) in the massive MIMO (massive MIMO, Paragraphs 0001 – 0002) to a virtual port (Fig.3c, subarray, Paragraphs 0264 – 0265) through hybrid beamforming (precoding matrix W, #140 or #240, and analog beamforming in #125, Figures 1 – 2, Paragraphs 0004 and 0026) (paragraph 0017), the hybrid beamforming including performing analog beamforming on the at least one transceiver unit (analog beamforming in #125, Fig.1, #225, Fig.2, Paragraphs 0004 and 0026); performing digital precoding (digital precoding, W, #140 or #240, Figures 1 – 2) based on the virtual port (#417 – #419, Fig.4) on the at least one transceiver unit (TXRU, #124 or #224,  Figures 1 – 2) after the analog beamforming (analog beamforming in #125, Fig.1, #225, Fig.2, and after the UE feedback, #186 or #286, Figures 1 – 2). 

           Wernersson et al (US 2020/0358509) teaches of determining one or more virtual port modes (Paragraphs 0127, 0132, 0148 and 0197) for the MIMO according to user distribution of the user equipment devices of at least one cell served by the MIMO (user distribution, Paragraph 0196, granularities, Paragraphs 0038 – 0041 and 0196 – 0198).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the one or more virtual port modes comprise a total number of virtual ports corresponding to the massive MIMO, a total number of transceiver units included in each virtual port, and position information of the plurality of transceiver units among antenna arrays included in the massive MIMO, and the mapping the at least one transceiver unit to the virtual port further comprises, mapping, based on the virtual port mode, the at least one transceiver unit in the massive MIMO to the virtual port corresponding to the at least one transceiver unit in the virtual port mode through the hybrid beamforming.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633